DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claim 12 has been cancelled. Claims 1-11, 13-16 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150095781 A1 to Park in view of US Pub. No. 20110227911 A1 to Joo in further view of US Pub. No. 20140053223 A1 to Vorobyov and in further view of U.S. Pub. No. 2010/0138209 A1 to Harrenstien.
As to claims 1, 14 and 15, Park discloses a multi-subtitle display method, wherein the multi-subtitle display method comprising: 
obtaining a video frame after video decoding, and extracting subtitle information in the video frame, the subtitle information comprises an original subtitle (Park Fig. 1, 2, 4, 9, ¶0053, 0064, 0071, 0073, 0081, 0087, obtaining video frame after video decoding of the video data, and extracting/OCR subtitle text information in the processing region of the video frame, the subtitle text information having the subtitle text);
translating the original subtitle into a corresponding target subtitle (Park Fig. 1, 2, 4, 9, ¶0066, 0069, 0073, 0087, translating the subtitle text into a translated subtitle text).
Park does not expressly disclose coordinate information of the original subtitle in the video frame;

translating the original subtitle into a corresponding target subtitle based on the pre-provided language selected; and
displaying the target subtitle in a display area other than a display area of the original subtitle according to the coordinate information when playing the video frame,
wherein when the target subtitle currently selected by the user is played, a switching instruction from the user to switch the target subtitle is received in real time, and a current target subtitle is switched to a newly selected target subtitle according to the switching instruction.
Joo discloses coordinate information of the original subtitle in the video frame (Joo Fig. 10, 14-17, ¶0148-0149, display position of subtitles including coordinates information of the first subtitle in the video image);
receiving a selection instruction from a user to select a target subtitle language, wherein the target subtitle language is selected from a plurality of pre-provided languages (Joo Fig. 10, 14-17, ¶¶0168, 0169, 0201-0202, receiving a user selection of a language selection for the corresponding language, where the language selection is selected from a plurality of different languages displayed, e.g. Korean, English, French);
displaying the target subtitle in a display area other than a display area of the original subtitle according to the coordinate information when playing the Joo Fig. 10, 14-17, ¶0168, 0176, 0186, 0200, 0202 displaying the second subtitle in the display region under/below the first subtitle based on the display position when displaying the video image).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Park by to coordinate information of the original subtitle in the video frame and displaying the target subtitle in a display area other than a display area of the original subtitle according to the coordinate information when playing the video frame as disclosed by Joo. The suggestion/motivation would have been in order to simultaneous display a plurality of subtitle over the video allow the user to view the subtitles in the selected language at the same time enhancing the user’s experience.
Park and Joo do not expressly disclose translating the original subtitle into a corresponding target subtitle based on the pre-provided language selected; and wherein when the target subtitle currently selected by the user is played, a switching instruction from the user to switch the target subtitle is received in real time, and a current target subtitle is switched to a newly selected target subtitle according to the switching instruction.
Vorobyov discloses receiving a selection instruction from a user to select a target subtitle language, wherein the target subtitle language is selected from a plurality of pre-provided languages (Vorobyov Fig. 1-3, ¶0022, 0029, 0030, 0038, receiving user selection to select subtitle language, the subtitle language 
translating the original subtitle into a corresponding target subtitle based on the pre-provided language selected (Vorobyov Fig. 1-3, ¶0022, 0029, 0030, 0038, translating the subtitle into the selected subtitle language based on the the subtitle language selected from a plurality of languages e.g. English, Russian, Spanish, French, etc.).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Park and Joo by receiving a selection instruction from a user to select a target subtitle language, wherein the target subtitle language is selected from a plurality of pre-provided languages and translating the original subtitle into a corresponding target subtitle based on the pre-provided language selected as disclosed by Vorobyov. The suggestion/motivation would have been in order to provide a user interface that allows the user to select from a plurality of languages to translate the subtitle thereby enhancing the user’s experience.
Park, Joo and Vorobyov do not expressly disclose wherein when the target subtitle currently selected by the user is played, a switching instruction from the user to switch the target subtitle is received in real time, and a current target subtitle is switched to a newly selected target subtitle according to the switching instruction.
Harrenstien discloses wherein when the target subtitle currently selected by the user is played, a switching instruction from the user to switch the target Harrenstien Fig. 2-10, ¶0006, 0019, 0021, 0024, 0025, 0040, 0043, 0045-0049, when subtitle selected by user is played, a user selecting different subtitle language is received and the subtitle selected is switched to different subtitle based on the user selection).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Park, Joo and Vorobyov by wherein when the target subtitle currently selected by the user is played, a switching instruction from the user to switch the target subtitle is received in real time, and a current target subtitle is switched to a newly selected target subtitle according to the switching instruction as disclosed by Harrenstien. The suggestion/motivation would have been in order to provide a user interface that allows the user to select from a plurality of different subtitles while watching the video and the current subtitle thereby enhancing the user’s experience.
As to claim 2, Vorobyov discloses translating the original subtitle into the target subtitle through a translation application installed locally on a terminal (Vorobyov Fig. 1-3, ¶0022, 0029, 0030, translating subtitle/text into different language though translation software installed on the user device).
As to claim 3, Park discloses wherein the step of translating the original subtitle into a corresponding target subtitle comprising: uploading the original subtitle to a server, for the server to translate the original subtitle into the target Park Fig. 1, 2, 4, 9, ¶0090-0091, transmitting extracted subtitle text to the server for the server to translate the subtitle text).
As to claim 7, Joo discloses wherein before translating the original subtitle into a corresponding target subtitle, further comprising: determining a language corresponding to the target subtitle according to the selection instruction (Joo Fig. 10, 14-17, ¶¶0168, 0169, 0201-0202, before displaying translated subtitle, receiving a user selection of a language selection for the corresponding language and Vorobyov Fig. 1-3, ¶0022, 0029, 0030, 0038).
As to claim 8, Joo and Vorobyov discloses displaying a subtitle list containing multiple types of subtitle on an interface for the user to select when it is detected that the user needs to select the target subtitle, and receiving the selection instruction from the user to select the target subtitle language (Joo Fig. 10, 14-17, ¶¶0168, 0169, 0201-0202, before displaying translated subtitle, receiving a user selection of a language selection for the corresponding language and Vorobyov Fig. 1-3, ¶0022, 0029, 0030, 0038, 0040-0042, receiving user selection to select subtitle language, the subtitle language selected from a plurality of languages e.g. English, Russian, Spanish, French, etc and display types).
As to claim 9, Joo and Vorobyov discloses receiving a pre-selection command input by the user, displaying a subtitle list containing multiple types of subtitle according to the pre-selection command, receiving a selection command input by the user, and generating a selection instruction containing the selected subtitle according to the selection command (Joo Fig. 10, 14-17, ¶¶0168, 0169, Vorobyov Fig. 1-3, ¶0022, 0029, 0030, 0038, 0040-0042, receiving user selection to select subtitle language, the subtitle language selected from a plurality of languages e.g. English, Russian, Spanish, French, etc and display types).
As to claim 10, Joo and Vorobyov discloses wherein the selection instruction comprising a selected subtitle reflects user wish (Joo Fig. 10, 14-17, ¶0168, 0169, 0201-0202, receiving a user selection of a language selection for the corresponding language and Vorobyov Fig. 1-3, ¶0022, 0029, 0030, 0038, 0040-0042, receiving user selection to select subtitle language, the subtitle language selected from a plurality of languages e.g. English, Russian, Spanish, French, etc and display types).
As to claim 11, Joo discloses obtaining the coordinate information of the original subtitle in the video frame and the target subtitle translated (Joo Fig. 10, 14-17, ¶0148-0149, display position of subtitles including coordinates information of the first subtitle in the video image); displaying the target subtitle in a display area other than a display area of the original subtitle according to the coordinate information in a process of playing the video frame (Joo Fig. 10, 14-17, ¶0168, 0176, 0186, 0200, 0202 displaying the second subtitle in the display region under/below the first subtitle based on the display position when displaying the video image).
As to claim 16, Joo discloses wherein the displaying the target subtitle in a display area other than a display area of the original subtitle according to the Joo Fig. 10, 14-17, ¶0148-0149, display position of subtitles including coordinates information of the first/second subtitle in the video image); displaying the target subtitle in a display area other than a display area of the original subtitle according to the coordinate information in a process of playing the video frame (Joo Fig. 10, 14-17, ¶0168, 0176, 0186, 0200, 0202 displaying the second subtitle in the display region under/below the first subtitle based on the display position when displaying the video image).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150095781 A1 to Park in view of US Pub. No. 20110227911 A1 to Joo in further view of US Pub. No. 20140053223 A1 to Vorobyov in further view of U.S. Pub. No. 2010/0138209 A1 to Harrenstien and in further view of US Pub. No. 20110231180 A1 to Padi.
As to claim 4, Park discloses uploading all subtitle information acquired from each video frame to the server (Park Fig. 1, 2, 4, 9, ¶0090-0091, transmitting extracted subtitle text to the server for the server to translate the subtitle text)
Park, Joo, Vorobyov and Harrenstien do not expressly disclose based on the pre-provided language selected, the server translates all the subtitle information in real time to obtain a text information corresponding to the target subtitle language.
Padi discloses based on the pre-provided language selected, the server translates all the subtitle information in real time to obtain a text information corresponding to the target subtitle language (Padi Fig. 1-3, ¶0015, 0034,  based on user selected language, the translation server translates the closed caption upon request to receive the translated closed captioning).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Park, Joo, Vorobyov and Harrenstien by based on the pre-provided language selected, the server translates all the subtitle information in real time to obtain a text information corresponding to the target subtitle language as disclosed by Padi. The suggestion/motivation would have been in order to provide translation services from the server allowing different translation of languages to performed remotely enhancing the user’s experience.
As to claim 6, Park, Joo, Vorobyov and Harrenstien do not expressly disclose wherein the multi- subtitle display method further comprising: uploading all subtitle information to a third-party server that provides online translation service by the server and translating directly to obtain a text information in a target language appointed by the user through the third-party server.
Padi discloses uploading all subtitle information to a third-party server that provides online translation service by the server and translating directly to obtain a text information in a target language appointed by the user through the third-party server (Padi Fig. 1-3, ¶0015, 0034, transmitting closed captioning to 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Park, Joo, Vorobyov and Harrenstien by uploading all subtitle information to a third-party server that provides online translation service by the server and translating directly to obtain a text information in a target language appointed by the user through the third-party server as disclosed by Padi. The suggestion/motivation would have been in order to provide translation services though a translation server with different translation software thereby providing accurate translation of the different languages enhancing the user’s experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150095781 A1 to Park in view of US Pub. No. 20110227911 A1 to Joo in further view of US Pub. No. 20140053223 A1 to Vorobyov in further view of U.S. Pub. No. 2010/0138209 A1 to Harrenstien and in further view of US Pub. No. 20110231180 A1 to Padi and in further view of US Pub. No. 20150113558 A1 Ozawa.
As to claim 5, Padi discloses receiving a subtitle selection request input by the user, and sending the subtitle selection request to the server (Padi Fig. 1-3, ¶0015, 0034, based on user selected language and transmitting closed captioning to translation server, the translation server translates the closed caption upon request to receive the translated closed captioning), and translating a text information into a text information of the target subtitle according to the Padi Fig. 1-3, ¶0015, 0034, translation server translates the closed caption upon request to receive the translated closed captioning).
Park, Joo, Vorobyov, Harrenstien and Padi do not expressly disclose the server stores various subtitle files corresponding to TV programs played by a smart television, selecting a subtitle file pointed to by a selected subtitle from the various subtitle files after receiving the subtitle selection request, and receiving the subtitle file selected by the server according to the selected subtitle, the server prestores various subtitle files corresponding to a program, selecting a subtitle file pointed to by the selected subtitle from the various subtitle files after receiving the subtitle selection request, and translating a text information into a text information of the target subtitle according to the subtitle file.
Ozawa discloses the server stores various subtitle files corresponding to TV programs played by a smart television, selecting a subtitle file pointed to by a selected subtitle from the various subtitle files after receiving the subtitle selection request (Ozawa Fig. 1, 8, 12, 13, ¶0044, 0045, 0069-0071, server storing a plurality of subtitle data corresponding to broadcast television programs by digital television, selecting subtitle data upon request from the user for an alternative subtitle language), and receiving the subtitle file selected by the server according to the selected subtitle, the server prestores various subtitle files corresponding to a program (Ozawa Fig. 1, 8, 12, 13, ¶0044, 0045, 0069-0071, receive subtitle data selected by server based on the selected subtitle, the server stores subtitle data in database corresponding to broadcast television programs), selecting a subtitle file pointed to by the selected subtitle from the Ozawa Fig. 1, 8, 12, 13, ¶0044, 0045, 0069-0071, selecting subtitle data corresponding to selected language subtitle after the subtitle selection request from user).
 It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Park, Joo, Vorobyov, Harrenstien and Padi by the server stores various subtitle files corresponding to TV programs played by a smart television, selecting a subtitle file pointed to by a selected subtitle from the various subtitle files after receiving the subtitle selection request, and receiving the subtitle file selected by the server according to the selected subtitle, the server prestores various subtitle files corresponding to a program, selecting a subtitle file pointed to by the selected subtitle from the various subtitle files after receiving the subtitle selection request, and translating a text information into a text information of the target subtitle according to the subtitle file as disclosed by Ozawa. The suggestion/motivation would have been in order to store a plurality of subtitles in different languages in a database of the server that allows the requested alternative subtitle to be transmitted to the user immediately enhancing the user’s experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150095781 A1 to Park in view of US Pub. No. 20110227911 A1 to Joo in further view of US Pub. No. 20140053223 A1 to Vorobyov in further view of U.S. Pub. No. 2010/0138209 A1 to Harrenstien and in further view of US Pub. No. 20090162036 A1 to Fujii.
claim 13, Park, Joo, Vorobyov and Harrenstien do not expressly disclose displaying the target subtitle in a display area other than a display area of the original subtitle in a manner of: displaying the target subtitle in a horizontal manner or displaying the target subtitle in a vertical manner.
Fujii discloses displaying the target subtitle in a display area other than a display area of the original subtitle in a manner of: displaying the target subtitle in a horizontal manner or displaying the target subtitle in a vertical manner (Fujii Fig. 5-10 ¶0043, 0045-0051, displaying subtitles horizontally/vertically).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Park, Joo, Vorobyov and Harrenstien by displaying the target subtitle in a horizontal manner or displaying the target subtitle in a vertical manner as disclosed by Fujii. The suggestion/motivation would have been in order to provide subtitles in different areas of the display without degrading visibility thereby enhancing the user’s experience.
Response to Arguments
Applicant's arguments with respect to claims 1-11 and 13-16 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Claims 1-11 and 13-16 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426